George, J.
1. The ordinance of the City of Macon under which-the accused was tried and convicted on March 24, 1916, was as follows: “Prom and after the passage of this ordinance it shall be unlawful for any person to keep a blind-tiger, or keep for sale, barter, or exchange, any vinous, spirituous, or intoxicating liquors within the corporate limits of the City of Macon.” Evidence that three quarts of whisky and a number of whisky cases and empty bottles were found at the defendant’s residence -was admissible, over the objection that if was irrelevant and immaterial, that the keeping of whisky at one’s home was not a violation of the blind-tiger ordinance of the City of Macon, and that the whisky and the cases and empty bottles were found as a result of an illegal search of the defendant’s dwelling house.
2. Evidence that the wife of the defendant was seen bringing packages away from his home to his place of business in the mornings was neither irrelevant nor immaterial.
3. Evidence that two cases used for the shipment of whisky were found in*85tlie dwelling house of the defendant, addressed to “J. Brown, order notify, Macon, Georgia,” was admissible, in connection with 29 bills of lading from persons and firms out of the State, calling for large quantities of whisky, “order notify J. Brown.”
Decided May 11, 1917.
Certiorari; from Bibb superior court—Judge Mathews.' January 30, 1917.
W. A. McClellan, for plaintiff in error. W. D. McNeil, contra.
4. The evidence was sufficient to authorize the conviction of the defendant of the offense of keeping a “blind-tiger,” and keeping for sale, barter, or exchange intoxicating liquors at hid place of business, the location of which was shown to be in the City of Macon. The evidence was insufficient to show that the dwelling house of the defendant was within the City of Macon.
5. The further assignments of error are without merit. The judgment of the recorder, finding the accused guilty, was not contrary to law and the evidence, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


1Vade, O. J., and Luke, J., concur.